98 Wash. 2d 589 (1983)
656 P.2d 503
In the Matter of the Welfare of DENNIS FERGUSON.
THE DEPARTMENT OF SOCIAL AND HEALTH SERVICES, Petitioner,
v.
FRANK FERGUSON, Respondent.
No. 49081-3.
The Supreme Court of Washington, En Banc.
January 13, 1983.
Arthur R. Eggers, Prosecuting Attorney, and Scott Wolfram, Deputy, for petitioner.
Charles B. Phillips and Taggart, Phillips & Gose, Inc., P.S., for respondent.
Reese, Baffney, Schrag & Siegel, P.S., by Larry Siegel, as guardian ad litem.
PER CURIAM:
This action, wherein the trial court terminated a parent-child relationship pursuant to RCW 13.34, presents the following issue:
Whether sufficient evidence was presented to establish that the parent had been offered "all necessary services, reasonably available, capable of correcting the parental deficiencies within the foreseeable future".
RCW 13.34.180(4).
*590 The oral arguments, the briefs and the record in this case have been considered by this court. We hold that there is sufficient evidence to support the trial court's termination of Frank Ferguson's parental rights in his minor son. Under the specific facts of this case, all services reasonably available to correct Mr. Ferguson's parental deficiencies were offered. Accordingly, we reverse the divided Court of Appeals which held to the contrary. See In re Ferguson, 32 Wash. App. 865, 650 P.2d 1118 (1982).
Reconsideration denied February 10, 1983.